02-12-020-CR








 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-12-00020-CR
 
 



Herman Lee Hall


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Herman Lee Hall filed a pro se notice of appeal from his conviction for
possession of between four and two hundred grams of a controlled substance. 
The trial court’s certification states that this “is a plea-bargain case, and
the defendant has NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2). 
On January 12, 2012, we notified Hall that this appeal may be dismissed unless
he or any party desiring to continue the appeal filed a response on or before January
23, 2012, showing grounds for continuing the appeal.  We have not received a
response.  Therefore, in accordance with the trial court’s certification, we
dismiss this appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 16,
2012




[1]See Tex. R. App. P. 47.4.